DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2021.
Applicant’s election without traverse of Invention I, Claims 1 – 19 in the reply filed on 05/24/2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/07/2019 and 04/16/2020 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a substantially stable material" in claims 9 and 10 is a relative term which renders the claim indefinite.  The term "substantially stable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification, p.13, ll. 24-29 discloses, “a substantially stable material (in particular a composition), which does not significantly modify its characteristics in contact with air and at temperatures at least between 15 °C to 60°C.” However, the meets and bounds of what the Applicant regards as “significantly modify its characteristics” are not clear, rendering the claim vague and indefinite. Specifically, it  --.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “a removal step, during which the powder material in excess arranged on the basic article is removed,” and the claim also recites “(in particular, not bound to the adhesive material),” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Similarly, claim 6 recites the broad recitation “the powder material comprises a ceramic material,” and the claim also recites “and in particular, the powder material comprises particles with sizes ranging from 50 to 500 µm,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language 

Claim 7 recites the broad recitation “during the removal step, the powder material” which is the narrower statement of the range/limitation. Additionally, in lines 3 – 4, claim 7 recites the broad recitation “during the application step, the printing assembly applies the adhesive material by means of the emission of at least a jet of the adhesive material,” and the claim also recites “and in particular, the printing assembly comprises an ink-jet head,” which is the narrower statement of the range/limitation.The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 8 recites the broad recitation “the printing assembly applies the adhesive material onto the surface digitally so as to reproduce a defined pattern, during the deposition step, the treatment assembly deposits the powder material digitally so as to reproduce a further defined pattern on the surface” and the claim also recites and in particular, the pattern and the further pattern coincide,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 

Claim 9 recites the broad recitations – wherein the adhesive material is chosen from the group consisting of: “a substantially stable material,” “a thermoplastic material,” “a composition with at least a component absorbable by the basic article,” “a curable material,” “and a combination thereof,” and the claim also recites “(in particular, a substantially stable composition) which does not significantly modify its characteristics in contact with air and at temperatures at least between 15°C and 60°C),” “(in particular, a thermoplastic composition) which hardens at room temperatures,” “(in particular, a curable composition), which hardens in contact with a hardener present in the powder material,” “wherein, if the adhesive material comprises (in particular, is) a curable composition, the powder material comprises the hardener for the curable composition,” which are the narrower statement of the range/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The same issue of reciting a broad limitation followed by a narrower statement of the range/limitations is present in the claims 10 – 15 and 17 – 19. Therefore, the claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1 – 5, 7, 9, 12, 13 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo (US Publication No. 2015/0298492 A1), in view of VALLI, SILVANO (WO-2009118611-A1; Valli, cited in IDS), and further in view of CHENVITHEESUK SAYAN (EP-2065150-A1; Sayan).
Regarding claim 1 and claim 14, Palumbo discloses a method and apparatus (machine) (1) for the surface decoration of a basic article comprising ceramic material and having at least one surface [0001-2], wherein the method comprises 
a conveying step (see “advancing means,” 8), during which the basic article 3 is conveyed along a given path ([0065]; “along the direction A”) through an application station ([0068]; “The step of applying the layer of adhesive material is carried out through the digital printing head 2”) – see [0064-68], 
a work station (see FIG. 1, elements 5, 6, 9 and 10), arranged downstream of the application station (see FIG. 1), and 
a removal station (“removing means,” 7; [0033]), arranged downstream of the work station [0035]; 

a deposition step [0071], during which a treatment assembly (“depositing means,” 5; [0071]) arranged in the work station deposits a powder material (“granular materials,” 6) on the adhesive material selectively in the defined area of the surface so as not to cover at least part of the further area of the surface itself ([0073]; “The granular materials 6 are deposited so as to completely cover at least the layer of adhesive material,” hence, being selectively deposit in the defined area – layer of adhesive material selectively deposit); and 
a removal step ([0076]; Following the deposit of granular materials 6, the method foresees a step of removing the excess granular materials 6 “), during which the powder material in excess (in particular, not bound to the adhesive material – [0076] discloses, “those that did not directly stick to the layer of adhesive material”), arranged on the basic article is removed in the removal station [0077], wherein: 
the basic article (3) being conveyed through the work station in an advancing direction (A) (see FIG. 1) by the conveying device (8) adapted to convey the basic article (3) through the work station (5) in an advancing direction (A); and 

at least a container (“hopper,” 9), which is adapted to contain the powder material (6), and has an outlet mouth (see FIG. 1, hopper 9 discharges granular material 6 through an “outlet mouth” onto distribution device 10) [0053-55], whose longitudinal extension is transversal (in particular, perpendicular) to the advancing direction (A) (it is understood that Palumbo’s hopper’s outlet mouth is openly extended in a transversal way, so that the granules 6 are capable of being deposited in the whole transversal width of the conveying belt).

Palumbo is silent to the container (hopper 9) comprising Page 4 of 13a plurality of distribution members, which are arranged in series along the outlet mouth; a plurality of actuators, each of which moves a respective distribution member
In the same field of endeavor of methods and apparatus for the surface decoration of a basic article comprising ceramic material, Valli discloses a device 1 and method for controlled deposit of loose materials on the surface of ceramic materials or other products (p. 2, ll.24-29), the device comprising a container hopper 3 having a discharge mouth (outlet slit), whose longitudinal extension is transversal to the advancing direction (B) (p. 8, ll. 25 and FIG. 8), wherein a plurality of discharge mouths 33 are aligned to one another (see FIG. 10) (analogous to the claimed “arranged in 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Palumbo’s method of surface decoration of ceramic articles with a container comprising Page 4 of 13a plurality of distribution members, which are arranged in series along the outlet mouth, as taught by Valli.
One of ordinary skill would have been motivated to modify Palumbo’s method with Valli’s container, since Valli teaches that the distribution members for the loose material are capable or independent dispensing, allowing “a vast range of designs and/or decorations,” p.4, ll. 22-31.

Palumbo/Valli is silent to Palumbo is silent to a plurality of actuators, each of which moves a respective distribution member between a closed position, wherein the respective distribution member blocks the passage of the powder material  through the area of the outlet mouth in which it is arranged, and an open position, wherein the respective distribution member allows the passage of the powder material through the area of the outlet mouth in which it is arranged.
In the same field of endeavor of methods and apparatus for the surface decoration of a basic article comprising ceramic material, Sayan discloses a device for making continuous veining of desired patterns on ceramic tile using powdery or granular 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Palumbo/Valli’s method of surface decoration a ceramic article, so that the at least one container comprises a plurality of actuators, each of which moves a respective distribution member between a closed position, wherein the respective distribution member blocks the passage of the powder material  through the area of the outlet mouth in which it is arranged, and an open position, wherein the respective distribution member allows the passage of the powder material through the area of the outlet mouth in which it is arranged, as taught by Sayan.
One of ordinary skill in the art would have been motivated to modify Palumbo/Valli with the control cartridges of Sayan, since Sayan teaches that the control cartridges comprising open-close valves, located at the end of each tube of the respective cartridge provide the advantage of being controlled (switched) between an 

Regarding claim 2, Palumbo/Valli/Sayan discloses the method according to claim 1, wherein, during the deposition step, the treatment assembly is capable of depositing a first type of the powder material selectively in a first part of the defined area (Valli discloses, “second dispensing device is destined to deposit strips of loose material … which strips are alternated with the strips deposited by the first dispensing device, in order to cover zones left empty by the first dispensing device and vice versa,” p. 15, ll. 11-14), and a second type of the powder material selectively in a second part of the defined area different from the first part of the defined area itself – see Valli’s p. 13, ll. 4-31, and p. 15, ll. 6-14.

Regarding claim 3, Palumbo/Valli/Sayan discloses the method according to claim 2, wherein the treatment assembly is capable of depositing the first type of the powder material selectively in the first part of the defined area and not in the second part of the defined area itself; and the treatment assembly deposits the second type of the powder material selectively in the second part of the defined area and not in the first part of the defined area itself (Valli discloses, “second dispensing device is destined to deposit strips of loose material … which strips are alternated with the strips deposited by the first dispensing device, in order to cover zones left empty by the first dispensing device and vice versa,” p. 15, ll. 11-14) – see Valli’s p. 13, ll. 4-31, and p. 15, ll. 6-14.

Regarding claim 4, Palumbo/Valli/Sayan discloses the method according to claim 1, except for specifically disclose, wherein the treatment assembly deposits a first type of the powder material in at least a first part of the defined area, and the treatment assembly deposits a second type of the powder material in at least the first part of the defined area.
However, Palumbo/Valli/Sayan method and device is capable of performing said deposition process step (e.g., see Sayan’s [0022] discloses – inter alia –  “The work starts from the material distributing control cartridge in combination with the material distribution tray which performs the duty of distributing the materials onto the arrangement belt in accordance with the predetermined patterns, quantity, and position of materials.”
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, that Palumbo/Valli/Sayan’s method is capable of being modify so that the treatment assembly deposits a first type of the powder material in at least a first part of the defined area, and the treatment assembly deposits a second type of the powder material in at least the first part of the defined area, since 
“In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See 
One of ordinary skill would have been motivated to modify Palumbo/Valli/Sayan method so that the treatment assembly deposits a first type of the powder material in at least a first part of the defined area, and the treatment assembly deposits a second type of the powder material in at least the first part of the defined area for the purpose, e.g., combining two or more powder colorants having different colors/properties, hence imparting a desired look/characteristic to the surface of the ceramic tile.

Regarding claim 5, Palumbo/Valli/Sayan discloses the method according to claim 2, wherein the first and the second type of powder material differ from each other for the color (see Valli’s p. 13, ll. 4-9), and a conveying device 8 conveys the basic article 3 along the given path (A) through the application station 2, the work station 5 and the removal station 7 (see Palumbo’s FIG. 1).

Regarding claim 7, claim 16 and claim 17, Palumbo/Valli/Sayan discloses the method and machine according to claim 1 and claim 14, respectively, wherein, during the application step, the printing assembly applies the adhesive material by means of the emission of at least a jet of the adhesive material (see Palumbo’s [0039 and 0068]), during the removal step [0076], the powder material in excess (in particular, not bound to the adhesive material) is removed by suction (suction hood,” 11, see Palumbo’s 

Regarding claim 8, Palumbo/Valli/Sayan discloses the method according to claim 1, wherein during the application step, the printing assembly applies the adhesive material onto the surface digitally so as to reproduce a defined pattern on the surfaceor that covers according to a specific pattern, also complex, with optimal precision and accuracy, without limitations, see also [0046 and 0069]),
during the deposition step, the treatment assembly deposits the powder material
Additionally, Sayan discloses that the treatment assembly incorporates a pattern regulating sensor (80) positioned such that it can scan the pattern forming inside the vertical material receiving-distributing cartridge (30) to read the pattern values (pre-

Regarding claim 9 and claim 12, Palumbo/Valli/Sayan discloses the method and machine according to claim 1 and claim 14, respectively, wherein the adhesive material is chosen from the group consisting of: 
a composition with at least a component absorbable by the basic article – Palumbo discloses an embodiment wherein the fluid adhesive materials could be chosen from one, which take up a sticky consistency in contact with a so-called "primer" previously spread on the entire surface of the product to be decorated 3, or also only on part of it. [0092]. Under the Broadest Reasonable Interpretation, Palumbo’s fluid adhesive composition having a “primer” selectively applied to the product surface prior to applying the fluid adhesive reads on the limitation “a component absorbable by the basic article,” since it is understood that the reaction between the primer and the adhesive is absorbed by the product, e.g., “taking up a sticky consistency,” hence, being absorbed by the product surface. 

Regarding claim 13, Palumbo/Valli/Sayan discloses the method according to claim 1, except for specifically disclosing, wherein the adhesive material comprises, in particular, is, a curable composition, which hardens in contact with a hardener present in the powder material. 

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Palumbo/Valli/Sayan’s method by selecting an adhesive material suitable for the intended application such as a curable composition, which hardens in contact with a hardener present in the powder material or the like, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
One would have been motivated to select a curable composition, which hardens in contact with a hardener present in the powder material for the purpose of, e.g., simplifying/minimize storage requirements for the different kind of materials comprising the adhesive composition.

Regarding claim 15 Palumbo/Valli/Sayan discloses the machine according to claim 14, wherein the treatment assembly comprises: a first deposition device (e.g., 
at least a second deposition device (e.g. Sayan’s 30), which is adapted to deposit a second type of the powder material selectively in a second part of the defined area different from the first part of the defined area; in particular, 
the first deposition device and the second deposition device each comprise at least a respective said container (e.g., Sayan’s 10 having tubes 12, and cartridge 30), a respective plurality of said distribution members and a respective plurality of said actuators - Sayan’s device comprises a material distributing control cartridge (10), installed to be driven with reciprocating motion above an arrangement belt (20) [0012], the control cartridge 10 consists of more than one tube (12), which are containers for holding the material of different characteristics and different colors (analogous to the claimed “distribution members”) [0013]. Sayan discloses that the number of tube (12) is subjective to the different characteristics and different colors of the materials used, and that open-close valves (16) are located at the end of each tube (12) [0013] (analogous to the claimed “plurality of actuators”), which are capable of being controlled (switched) between an open and closed state, such as a shutter, in accordance with the stored data, i.e., in response to the control program [0014].

Regarding claim 18, Palumbo/Valli/Sayan discloses the machine according to claim 1
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B).

	Regarding claim 19, Palumbo/Valli/Sayan discloses the machine according to claim 1
the control unit is adapted to control the treatment assembly digitally so that the treatment assembly itself deposits the powder material so as to reproduce a further defined pattern on the surface itself; in particular, the pattern and the further pattern coincide - Sayan discloses that the number of tube (12) is subjective to the different characteristics and different colors of the materials used, and that open-close valves (16) are located at the end of each tube (12) [0013] (analogous to the claimed “plurality of actuators”), which are capable of being controlled (switched) between an open and closed state, such as a shutter, in accordance with the stored data, i.e., in response to the control program [0014], as well as disclosing a control unit, which the sensor (80) transmits information to the control unit which will cause the material distributing control cartridge (10) and/or the material distributing tray (60) to recalibrate to bring the values back to the set values. [0016].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palumbo in view of Valli and Sayan, as applied to claim 1, and further in view of Jiang et al. (US Pat. No. 6,387,457 B1 Jiang).
Regarding claim 6, Palumbo/Valli/Sayan discloses the method according to claim 1, wherein the powder material comprises a ceramic material (e.g., see Valli’s p. 1, ll. 15-20). 
However, Palumbo/Valli/Sayan is silent to the powder material comprising particles with sizes ranging from 50 to 500 µm.
In the same field of endeavor of dry printing and painting, Jiang discloses an image generator 30, which may be a computer, wherein an image is transmitted to a binder material applicator module 32 (analogous to the claimed application station), and discloses that printing with a binder or invisible ink allows the use of pigment particles of any size, such as particles and flakes of less than 40 or 50 microns diameter and larger pigments particles which may be used for special effects (Col. 4, ll. 23-57), such an embodiment where the flakes 20 (powder material) having dimensions of the flakes 20 sufficiently large compared to the thickness of flakes 20, the flakes will lie down substantially parallel to the surface 12, the technique resulting in a brilliant sparkling effect created when flakes 20 are larger than 100 microns. Even more preferred are flakes with mean transverse dimensions greater than 150 microns (Col. 6, ll. 4-15) – overlapping with the claimed range of 50 to 500 microns. Overlapping ranges are prima facie evidence of obviousness. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Palumbo/Valli/Sayan’s method by selecting the portion of Jiang’s powder material particles size range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP 2144.05 (I).
One of ordinary skill would have been motivated to modify Palumbo/Valli/Sayan’s method by selecting the portion of Jiang’s powder material particle size overlapping with the claimed range, since Jiang teaches that a brilliant sparkling effect can be created when flakes of the powder material are selected to be larger than 100 microns (Col. 6, ll. 4-15), which would have been desired by Palumbo/Valli/Syan’s method so as to provide the brilliant sparkling effect for the surface decoration of the basic article.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palumbo in view of Valli and Sayan, as applied to claim 1, and further in view of Non-Patent Literature of MacMillan, J. H. “Formulating Silicone Adhesives Gels and Sealants,” (2011); MacMillan.
Regarding claim 10, Palumbo/Valli/Sayan discloses the method according to claim 1, except for, wherein the adhesive material comprises, in particular, is, a thermally stable material (composition) at temperatures of at least between 15°C to 60°C.
However, Palumbo discloses the selection of the adhesive material depends on the suitability for the intended application [0091-92].

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Palumbo/Valli/Sayan’s method by selecting the portion of MacMillan’s adhesive material temperature range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). MPEP 2144.05 (I).
One of ordinary skill would have been motivated to modify Palumbo/Valli/Sayan’s method with the adhesive material of MacMillan, since MacMillan teaches that these silicone based adhesives have the added benefit of increasing the green strength and green storage life of the ceramic products (p.104).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Palumbo in view of Valli and Sayan, as applied to claim 1, and further in view of Blankenship et al. (US PGPub. 20060205630 A1; Blank), and the non-patent literature “Hotmelt Adhesives” from Polymer Properties Database, as evidence of ethylene-vinyl acetate being a thermoplastic polymer (NPL1).
Regarding claim 11, Palumbo/Valli/Sayan discloses the method according to claim 1, except for, wherein the adhesive material comprises, in particular, is, a thermoplastic material (in particular, the composition), which hardens at room temperature.
However, Palumbo discloses the selection of the adhesive material depends on the suitability for the intended application [0091-92].
In the analogous field of endeavor of nonionic associative thickeners useful for modifying the rheology of various compositions, including water based latex compositions, such as paints, adhesives, and the like [0001], Blank discloses examples of aqueous compositions which may include the nonionic associative thickener of this invention are for example, digital imaging inks, cements, caulks and adhesives including tile adhesives and ceramic adhesives [0082]. Blank discloses ethylene-vinyl acetate latex compositions, as an example of said compositions [0083].
As evidence by NPL1, ethylene-vinyl acetate latex compositions are classified as thermoplastic adhesives, capable of reaching full strength after solidification a short time after being dispensed and let cool to room temperature (p. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Palumbo/Valli/Sayan and choose the adhesive material for the application step to be a thermoplastic material, which hardens at room temperature, as taught by Blank, since 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ritter (US Pat. No. 4,675,433); “SEGMENTED COPOLYESTER ADHESIVE AND COATING COMPOSITIONS,” use with ceramics.
Koubek et al. (US Pat. No. 5,641,349); “WATER-BASED ADHESIVES CONTAINING THERMALLY-INHIBITED STARCHES,” Adhesives containing the thermally-inhibited starches or flours are especially useful for the preparation of ceramic tile cement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712